Citation Nr: 0702784	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  03-23 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
carpal tunnel syndrome, right upper extremity, currently 
evaluated as 30 percent disabling.  

2.  Entitlement to an increased rating for scar, residual of 
gunshot wound, right hand and wrist, currently evaluated as 
10 percent disabling.  

3.  Entitlement to a compensable disability rating for 
traumatic osteoarthritis of distal interphalangeal (DIP) 
joints of second through fifth digits, right hand.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active service from January 1973 to January 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  The case returns to the Board 
following a remand to the RO in September 2005.  


FINDINGS OF FACT

1.  The veteran's carpal tunnel syndrome, right upper 
extremity, is manifested by subjective complaints of pain 
running through the veteran's right thumb to the center of 
his palm approximately 10 times per day, persistent numbness 
in his hand, and an inability to hold objects for more than 
30 seconds without pain; as well as objective findings of 
weakness of thumb apposition, grasping strength of 4/5, some 
difficulty with fine motor control, and deformity of the 
distal interphalangeal joint of the right little finger.

2.  The veteran's scar, residual of gunshot wound, right hand 
and wrist, is manifested by a well-healed surgical incision 
from his previous carpal tunnel, a well-healed incision over 
his first dorsal compartment, and tenderness to palpation 
over the carpal tunnel release scar.

3.  The veteran's traumatic osteoarthritis of distal 
interphalangeal (DIP) joints of second through fifth digits, 
right hand, is manifested by range of motion of 0 to 90 
degrees in his metacarpophalangeal joints, range of motion of 
0 to 90 degrees his distal interphalangeal joints, range of 
motion of 0 to 90 degrees in his proximal interphalangeal 
joints, pain with range of motion tests, and a fixed flexion 
contracture at the distal interphalangeal joint of the right 
little finger at about 25 degrees.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for carpal tunnel syndrome, right upper extremity, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.124, Diagnostic Code 8515 (2006).

2.  The criteria for an initial 10 percent disability rating 
for scar, residual of gunshot wound, right hand and wrist, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.7, 4.21, 4.118, Diagnostic Codes 7803, 7804, 
7805 (2006); 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 
7805 (2002).   

3.  The criteria for a compensable disability rating for 
traumatic osteoarthritis of distal interphalangeal (DIP) 
joints of second through fifth digits, right hand, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.7, 4.20, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5228, 5229, 5230 (2006); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010, 5227 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3. 
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Carpal Tunnel Syndrome, Right Upper Extremity

The veteran's residuals of carpal tunnel syndrome, right 
upper extremity, is currently evaluated as 30 percent 
disabling under Diagnostic Code (Code) 8515, paralysis of the 
median nerve.  38 C.F.R. § 4.124a.  The Board notes that the 
provisions of 38 C.F.R. § 4.124a include separate rating 
criteria for disability of the radial nerve, Code 8514, and 
the ulnar nerve, Code 8516.  Upon review of the 
symptomatology demonstrated by the evidence of record, the 
Board finds that evaluation of the disability, as 
accomplished by the RO, is most appropriately done under Code 
8515.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of 
Code used should be upheld if supported by explanation and 
evidence).  It is noted that all three Codes provide the same 
30 percent rating for moderate incomplete paralysis.  The 
record shows that the veteran is right hand dominant  

Under Code 8515, a rating of 30 percent is warranted for the 
dominant hand where the evidence shows moderate incomplete 
paralysis of the median nerve.  A 50 percent rating is 
assigned for the dominant hand when there is severe 
incomplete paralysis of the median nerve.  A maximum 
schedular rating of 70 percent for the dominant hand is 
awarded for complete paralysis, with these characteristics: 
the hand inclined to the ulnar side, the index and middle 
fingers more extended than normally, considerable atrophy of 
the muscles of the thenar eminence, the thumb in the plane of 
the hand (ape hand); pronation incomplete and defective, 
absence of flexion of index finger and feeble flexion of 
middle finger, cannot make a fist, index and middle fingers 
remain extended; cannot flex distal phalanx of thumb, 
defective opposition and abduction of the thumb, at right 
angles to palm; flexion of wrist weakened; and pain with 
trophic disturbances.

The note for the schedule for rating peripheral nerve 
disability specifies that "incomplete paralysis" indicates a 
degree of lost or impaired function substantially less than 
the type picture for complete paralysis given with each 
nerve.  

Reviewing the evidence of record, the Board finds that the 
overall disability picture does not more nearly approximate 
the criteria for a 50 percent disability rating under Code 
8515.  38 C.F.R. § 4.7.  According to a October 2002 VA 
examination, there is no evidence of atrophy of the hands.  
The veteran was noted to have 25-degree mallet finger 
deformity of the distal interphalangeal joint of the right 
little finger and equivocal swelling with a questionable 
minimal enlargement of the proximal interphalangeal joint of 
the right middle finger.  However, examination of the hand 
otherwise revealed full extension of the fingers and full 
passive extension.  The veteran was able to make a fist, 
although he complained of pain in doing so.  The veteran's 
grip strength was noted to be 4 to 4+/5.  

A December 2003 VA examination revealed subjective complaints 
of pain running through the veteran's right thumb to the 
center of his palm approximately 10 times per day, persistent 
numbness in his hand, and an inability to hold objects for 
more than 30 seconds without pain.  The December 2003 
examination also indicated an ability to appose with all five 
fingers (although there was weakness noted with thumb 
apposition),  to touch all fingers with the tip of his thumb, 
and to touch the median transverse fold of the palm with all 
five fingers.  His grasping strength was 4/5, although he 
does have some difficulty with fine motor control.  Deformity 
of the distal interphalangeal joint of the right little 
finger was noted, causing it to be flexed at approximately 25 
degrees, although it is passively correctible.  Therefore, 
the evidence currently of record does not show symptomatology 
indicative of more than moderate incomplete median nerve 
paralysis as described in Code 8515.  


Scar, Residual of Gunshot Wound, Right Hand and Wrist

The RO has evaluated the veteran's scar, residual of gunshot 
wound, right hand and wrist, as 10 percent disabling under 
Code 7804, scars, superficial, painful on examination.  38 
C.F.R. § 4.118.  However, during the pendency of this appeal, 
regulatory changes amended the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2006), including, effective 
August 30, 2002, the rating criteria for evaluating skin 
disorders, such as scars.  See 67 Fed. Reg. 49,590-49,599 
(July 31, 2002).  Therefore, the Board will evaluate the 
veteran's claim under both the old criteria in the VA 
Schedule for Rating Disabilities and the current regulations.  
However, the VA's Office of General Counsel determined in an 
opinion that the amended rating criteria, if favorable to the 
claim, can be applied only for periods from and after the 
effective date of the regulatory change.  The Board can apply 
only the prior regulation to rate the veteran's disability 
for periods preceding the effective date of the regulatory 
change.  See VAOPGCPREC 3-00 (Apr. 10, 2000).  

Prior to August 30, 2002, Code 7804 provided a maximum 10 
percent rating for superficial scars which are tender and 
painful on objective demonstration.  38 C.F.R. § 4.118 
(2002).  Other potentially applicable codes include the 
previous version of Code 7803, which provided that a 10 
percent maximum rating is warranted for superficial, poorly 
nourished scars with repeated ulceration, and the previous 
version of Code 7805, which provided that scars may also be 
rated on the basis of any related limitation of function of 
the body part which they affect.  38 C.F.R. §  4.118 
(effective prior to August 30, 2002).  Under the revised 
rating criteria, a 10 percent rating is warranted under Code 
7804 for scars which are superficial and painful on 
examination.  Note (1) to this Code indicates that a 
superficial scar is one not associated with underlying tissue 
damage.  Under the revised Code 7803, a 10 percent rating is 
warranted for a superficial unstable scar.  Note (1) to this 
Code indicates that an unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  Code 7805 was not revised by the August 30, 2002 
amendments.

Here, there is no evidence of limitation of any body part as 
a result of the veteran's scar.  In an October 2002 VA 
examination, the veteran was noted to have a tender carpal 
tunnel syndrome release scar.  The December 2003 VA 
examination revealed that the veteran has a well-healed 
surgical incision from his previous carpal tunnel, a well-
healed incision over his first dorsal compartment (what 
appears to have been a release of the first dorsal 
compartment secondary to de Quervain's disease, a painful 
inflammation of the tendons of the thumb), and tenderness to 
palpation over the carpal tunnel release scar.  As the 
veteran has already received the maximum 10 percent rating 
under Code 7804, there is no evidence to support the 
conclusion that a higher or an additional compensable rating 
under another diagnostic code is warranted.

Accordingly, the Board finds that the preponderance of the 
evidence is against a  disability rating greater than 10 
percent for scar, residual of gunshot wound, right hand and 
wrist.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.3, 4.7, 
4.118, Diagnostic Codes 7803, 7804, 7805 (2005); 38 C.F.R. § 
4.118, Diagnostic Codes 7803, 7804, 7805 (2002).   

Traumatic Osteoarthritis of Second through Fifth Digits

The veteran's traumatic osteoarthritis of distal 
interphalangeal (DIP) joints of his second through fifth 
digits is evaluated as noncompensable under Code 5010, 
arthritis due to trauma.  38 C.F.R. § 4.71a.  Diagnostic Code 
5010 applies to traumatic arthritis and provides that such is 
evaluated based upon limitation of motion of the affected 
part, like degenerative arthritis.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Pursuant to Diagnostic Code 5003, 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, X-ray evidence of 
involvement of 2 or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations 
warrants a 20 percent evaluation. X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups warrants a 10 percent evaluation.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  For purposes of rating 
disability for arthritis, multiple involvements of the 
interphalangeal joints (such as those involved with the 
fingers) are considered groups of minor joints.  See 38 
C.F.R. § 4.45(f).  

During the pendency of the veteran's appeal, VA promulgated 
new regulations concerning the evaluation of ankylosis or 
limited motion of single or multiple fingers, effective 
August 26, 2002.  See 67 Fed. Reg. 48,784 (July 26, 2002) 
(codified at 38 C.F.R. pt. 4).  These changes may be applied, 
if more favorable to the veteran, from the effective date of 
the amendment.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991); DeSousa v. Gober, 10 Vet. App. 
461, 467 (1997); 38 U.S.C.A. § 5110(g); VAOPGCPREC 3-2000.  
The RO's June 2003 statement of the case addressed the new 
version of the regulations in determining that no increase 
was warranted.  Accordingly, the Board may similarly consider 
each version of the regulations without determining whether 
the veteran will be prejudiced thereby.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).    

Under the previous regulations, ankylosis of any finger other 
than the thumb or index and middle fingers is assigned a 
noncompensable rating, for either the dominant or non-
dominant hand.  38 C.F.R. § 4.71a, Code 5227.  However, a 
Note to the rating schedule indicates that extremely 
unfavorable ankylosis will be rated as amputation.  See Code 
5156 (amputation of the little finger).  Prefatory notes to 
this section set forth several rules for classifying the 
severity and limitation of motion in the digits.  In 
pertinent part, the rules provide that, with only one joint 
of a digit ankylosed or limited in its motion, the 
determination will be made on the basis of whether motion is 
possible to within 2 inches (5.1 cms.) of the median 
transverse fold of the palm; when so possible, the rating 
will be for favorable ankylosis, otherwise unfavorable. 

Pursuant to the current regulations, under Code 5228, a 10 
percent rating is in order when there is limitation of motion 
of the thumb with a gap of one to two inches (2.5 to 5.1 cm.) 
between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers.  Under Code 5229, a 10 
percent rating is warranted when there is limitation of 
motion of the index or middle finger with a gap of one inch 
(2.5 cm.) or more between the fingertip and the proximal 
transverse crease of the palm, with the finger flexed to the 
extent possible, or; with extension limited by more than 30 
degrees.  Under Code 5230, there is no compensable evaluation 
for limitation of motion for the ring or little finger.  
Prefatory notes explain, in pertinent part, that, for the 
fingers, the metacarpophalangeal joint has a range of zero to 
90 degrees of flexion, the proximal interphalangeal joint has 
a range of zero to 100 degrees of flexion, and the distal 
(terminal) interphalangeal joint has a range of zero to 70 or 
80 degrees of flexion.  In a single digit, if only the 
metacarpophalangeal or proximal interphalangeal joint is 
ankylosed, and there is a gap of more than two inches (5.1 
cm.) between the fingertip and the proximal transverse crease 
of the palm, with the finger flexed to the extent possible, 
evaluate as unfavorable ankylosis.  If the gap is two inches 
(5.1 cm) or less, evaluate as favorable ankylosis.   

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca, 8 Vet. App. at 206.  Such factors include more or 
less movement than normal, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, and 
deformity or atrophy of disuse. 

Here, at the December 2003 VA examination, the veteran's 
thumb could touch all four fingers and the tips of the 
fingers could approximate the median transverse fold of the 
palm.  Range of motion of his metacarpophalangeal joints of 
all five fingers is 0 to 90 degrees.  Range of motion of his 
distal interphalangeal joints of his fingers is 0 to 50 
degrees.  Range of motion of his proximal interphalangeal 
joints of all five fingers is 0 to 90 degrees.  There is no 
evidence atrophy or ankylosis.  The evidence of record also 
shows fixed flexion contracture at the distal interphalangeal 
joint of the right little finger at about 25 degrees.  X-ray 
evidence shows some residual shrapnel from a shotgun wound 
and some degenerative joint disease of the right little 
finger distal interphalangeal joint.  Because there is 
involvement of only a single minor joint group, the veteran 
does not meet the criteria for a compensable disability 
rating under Code 5003.  Moreover, the rating for disability 
of the hand due to the carpal tunnel syndrome already 
contemplates functional problems with the finger.

The Board observes that the December 2003 VA examination 
report reflects pain with range of motion testing.  Although 
the examiner stated it is conceivable that pain could further 
limit function, he concluded that it was not feasible to 
attempt to express this in terms of additional limitation of 
motion because it cannot be determined with any degree of 
medical certainty.  The December 2003 report also contains 
the veteran's subjective complaints that activities of daily 
living such as washing his face and brushing his death can 
create severe pain in his right hand and that he is unable to 
hold anything for more than 30 seconds without having pain or 
having to drop the item.  Although this is adequate evidence 
of additional disability to support a higher rating to 
account for functional loss, 38 C.F.R. §§ 4.40, 4.45; DeLuca, 
8 Vet. App. at 206, the veteran already has a 30 percent 
disability rating under Code 8515, which contemplates the 
functional impairment of wrist and hand limitation of motion.  
Therefore, a separate rating assignment for limitation of 
motion of the hand under Code 5010 is not permitted pursuant 
to the rule against pyramiding under 38 C.F.R. § 4.14.  
Accordingly, the Board finds that the preponderance of the 
evidence is against a compensable disability rating for 
traumatic osteoarthritis of the second through fifth digits.  
38 C.F.R. § 4.71a.  

Finally, consideration has been given to the question of 
whether an extraschedular evaluation might be in order; 
however, the Board finds no reason to refer the case to the 
Compensation and Pension Service to consider whether it is 
warranted.  An extraschedular evaluation under 38 C.F.R. § 
3.321(b)(1) may be assigned when there is evidence of 
exceptional or unusual circumstances, such as frequent 
hospitalization or marked interference with employment, to 
suggest that the veteran is not adequately compensated by the 
regular rating schedule.  See VAOPGCPREC 6-96.  In this case, 
there is no evidence of any hospitalization associated with 
the disability in question.  In addition, although the 
veteran has reported that he resigned from his position as a 
security guard because he could not hold the gun effectively 
and because he had to take off from work frequently due to 
the pain in his hand, there is no evidence that the veteran 
is unable to secure or follow a substantially gainful 
occupation as a result of his service-connected disabilities.   

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  38 U.S.C.A. § 5103(a).  That is, by letters dated 
September 2002 and May 2005 as well as information provided 
in the June 2003 statement of the case and March 2005 and 
August 2006 supplemental statements of the case, the RO 
advised the veteran of the evidence needed to substantiate 
his claim and explained what evidence it was obligated to 
obtain or to assist the veteran in obtaining and what 
information or evidence the veteran was responsible for 
providing.  In addition, the June 2003 statement of the case 
and March 2005 and August 2006 supplemental statements of the 
case include the text of the regulation that implements the 
notice and assistance provisions from the statute.  

Although the veteran did not receive specific notice 
informing him to submit all relevant evidence in his 
possession prior to the October 2002 rating decision, 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
veteran was provided such notice by letter dated May 2005.  
Accordingly, the Board finds that the RO has provided all 
required notice.  38 U.S.C.A. § 5103(a), 38 C.F.R. §  
3.159(b)(1); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal in the 
August 2006 supplemental statement of the case.  The Board 
further finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, No. 02-1814 (September 22, 2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. § 
5103(a) notice had been provided to the appellant, the Court 
found that the evidence established that the veteran was 
afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case).  

With respect to the duty to assist, the RO has obtained all 
available service records, VA treatment records, private 
hospital records, and multiple VA examinations.  See 38 
U.S.C.A. § 5103A(d).  The RO also attempted to determine 
whether the veteran is receiving disability benefits or 
worker's compensation so that those records could be obtained 
and added to the record; however, the veteran did not respond 
with the requested information.  In addition, the veteran 
provided lay evidence in the form of his own written 
statements.  By correspondence dated May 2005, the veteran 
indicated that he has no additional evidence to submit in 
support of his appeal.  Thus, the Board is satisfied the duty 
to assist has been met.  38 U.S.C.A. § 5103A.


ORDER

A disability rating greater than 30 percent for residuals of 
carpal tunnel syndrome, right upper extremity, is denied.   

A disability rating greater than 10 percent for scar, 
residual of gunshot wound, right hand and wrist, is denied.  

A compensable disability rating for traumatic osteoarthritis 
of distal interphalangeal (DIP) joints of second through 
fifth digits is denied.


____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


